DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Election/Restrictions
Applicant's election with traverse of FXR agonist and SUMO inhibitor in the reply filed on 05/11/2022 is acknowledged.  The traversal is on the ground(s) that there is a synergic effect for treating hepatic fibrosis by combining an FXR agonist and SUMO inhibitor.  This is not found persuasive because applicant has not provided evidence of a synergistic effect commensurate with all combinations of any FXR agonist and any SUMO inhibitor in view of the lack of a common structure and in view of not all alternatives belong to a recognized class of chemical compounds, therefore this does not serve as the special technical feature showing unity of invention for all species. See pages 5 through 7 of the previous Office Action. Therefore, this election of species requirement is maintained and made final. 
The requirement is still deemed proper and is therefore made FINAL.
Examiner asked for an election of species for FXR agonist and SUMO inhibitor. 
Applicant provided a compliant election of obeticholic acid as an FXR agonist and spectinomycin as a SUMO inhibitor. A search for Applicants’ elected species of obeticholic acid and spectinomycin retrieved applicable prior art. See “SEARCH 6-7” (conducted in Registry and HCaplus databases of STN) in enclosed search notes. A review of the instant application’s inventor and assignee names within these “SEARCH 6-7” STN Search results did not retrieve double patent references. Furthermore, the review of the instant application’s inventor and assignee names did not retrieve double patent references from PALM and PE2E search databases. See “SEARCH 1-4” in the enclosed search notes. Therefore, the search for other species of FXR agonist and SUMO inhibitor will not be extended in/for/during this Office Action in accordance with Markush search practice.
The elected species reads on claims 9-16. 
No claims are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected species, there being no allowable generic or linking claim. Election was made with traverse in the reply filed on 05/11/2022.
However, the full scope of claim 9 has yet to be search for double patent and prior art following Markush search practice. Note that double patent and prior art has only been searched for applicants elected species of obeticholic acid and spectinomycin. 
The next Office Action will properly be made FINAL if:
(1)       Applicants fail to overcome any rejection made in this Non-Final; and/or 
(2)       Applicants overcome the prior art rejection requiring an extended Markush search of claim 9 that finds prior art against claim 9; and/or 
(3)       Applicants’ claim amendments necessitate new grounds for rejections.  MPEP 803.02(III)(D) applies.
Current Status of 16/960,226 
This Office Action is responsive to the amended claims of 05/11/2022.
Original claim 9 and new claims 10-16 have been examined on the merits. 
Priority
This application is a national stage entry of PCT/CN2019/120210, filed on 11/22/2019, which claims foreign priority to CN201811534024.X, filed on 12/14/2018. 
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
A review of the file wrapper indicates a foreign language priority document. However, since it is not in English, a judgement cannot be made as to whether it supports the instant claims, which is required to perfect foreign priority. The conditions of 35 U.S.C. § 119(a)-(d) or (f) are not met.
Therefore, the effective filing date is the international filing date 11/22/2019. 
Claim Objections
Claims 10-16 are objected to because the claim status indicator reads as new, which is incorrect. Please change the claim status indicator to “previously presented”. 
Claims 15 and 16 are objected to because the phrase “pharmaceutical acceptable medicine” is awkward. Please change the phrase so it reads as “pharmaceutically acceptable medicine”. Claim 16, which refers back to claim 15, is similarly objected to since this claim does not remedy the rationale underpinning the objection of claim 15. Similarly, change the phrase in claim 16 so it reads as “pharmaceutically acceptable medicine”.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The meets and bounds of claims 12 and 15, which recite “the composition of claim 9 or its pharmaceutically acceptable salt”, are unclear, which renders the claims indefinite. The composition of claim 9 contains 2 components. The confusion arises on which component is made into a salt, or are both made into a salt. Examiner suggests adding the phrase “pharmaceutically acceptable salt” for both components of claim 9, and deleting the phrase in claims 12 and 15 so that claims 12 and 15 refer back to either compound.
Claims 13 and 14, which refer back to claim 12, are not rejected since these claims do not make any reference to “pharmaceutically acceptable salt”. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 9-16 are rejected under 35 U.S.C. 103 as being unpatentable over: 
DEQUN (CN-106974916-A), as referenced on PTO-892 page 1 N, 
In view of 
FANG (Fang et al., “Downregulation of UBC9 promotes apoptosis of activated human LX-2 hepatic stellate cells by suppressing the canonical NF-KB signaling pathway”, PLoS ONE 12(3): e0174374, March 30, 2017), referenced in PTO-892 page 1 U, 
And in view of 
WONG (Wong et al., “Direct and/or Indirect Roles for SUMO in Modulating Alpha-synuclein Toxicity”, Biomolecules, vol. 5, pages 1617-1716, July 24, 2015), as referenced in PTO-892 page 1 V.

Claim 9 reads on a composition of FXR agonist and SUMO inhibitor. The phrase “for treating hepatic fibrosis” in claim 9 is intended use. Claim 10 reads on the elected FXR agonist of obeticholic acid. Claim 11 reads on the elected SUMO inhibitor spectinomycin. Claim 12 reads on a method of treating hepatic fibrosis by administering the composition of FXR agonist and SUMO inhibitor. Claim 13 reads on that the composition would inhibit the activation of hepatic stellate cells. Claim 14 reads on that the composition would reduce the deposition of collagen fibers. Claim 15 reads on a medicine comprising the composition of claim 9 and a pharmaceutically acceptable carrier. Claim 16 reads on the medicine being a tablet, capsule, granule, pill, powder, or injection. 

Determining the scope and contents of the prior art.
DEQUN teaches using obeticholic acid or pharmaceutically acceptable salt thereof, an FXR agonist, and metformin or pharmaceutically acceptable salt thereof in a medicament for preventing and/or treating hepatic fibrosis (bottom of page 3 to page 4, and last paragraph of page 9), which addresses limitations of claims 9, 10, and 12.
DEQUN also teaches using a pharmaceutically acceptable carriers, excipients, or diluents (page 5), which addresses limitations of claim 15. 
DEQUN teaches oral forms of administration, such as tablets, dispersible powders or granules, hard or soft capsules (page 5), which addresses limitations of claim 16. 
FANG teaches the inhibition of SUMOylation by UBC9 knockout almost completely prevented the development of liver fibrosis (page 2 and discussion page 10), which helps teach claim 9 and 12. FANG teaches UBC9 plays a critical role during hepatic stellate cell activation and apoptosis by inhibiting the NF-κB signaling pathway (page 11). 
FANG teaches the inhibition of SUMOylation by UBC9 knockout inhibited the activation of LX-2 cells, a type of hepatic stellate cell (page 6 and title), and teaches knockdown of UBC9 significantly inhibited Hepatic Stellate Cells (HSC) proliferation (page 10), which addresses limitations of claim 13. 
FANG teaches that the inhibition of SUMOylation by UBC9 knockout reduced collagen 1 (figure 3 and page 10), which addresses limitations of claim 14. 
WONG teaches ginkgolic acid is a SUMO inhibitor, which inhibits the E1 enzyme, and spectinomycin is a SUMO inhibitor, which inhibits the E2 enzyme (coded by the UBC9 gene) in the SUMOylation pathway (figure 1 page 1699), which addresses limitations of claim 11. 
Ascertaining the differences between the prior art and the claims at issue.
While DEQUN teaches using obeticholic acid and metformin in a medicament for preventing and/or treating hepatic fibrosis (bottom of page 3 to page 4, and last paragraph of page 9), using a pharmaceutically acceptable carrier, (page 5), teaches tablets (page 5).
While FANG teaches the inhibition of SUMOylation prevented the development of liver fibrosis (page 2 and discussion page 10), and inhibition of SUMOylation inhibited the activation and proliferation of hepatic stellate cell (page 6 and title), and inhibition of SUMOylation reduced collagen 1 protein (figure 3 and page 10), FANG does not teach all the limitations of the instant claims. 
While WONG teaches spectinomycin is a SUMO inhibitor (figure 1 page 1699), WONG does not teach all the limitations of the instant claims.  
Resolving the level of ordinary skill in the pertinent art.
The level of ordinary skill in the art is represented by an artisan who has sufficient background in the development, and chemical synthesis, of combination therapeutics useful for treating hepatic fibrosis, and possesses the technical knowledge necessary to make adjustments to the combination therapeutics to optimize/enhance the pharmacokinetic properties of the FXR agonists and SUMO inhibitors and their effectiveness.  Said artisan has also reviewed the problems in the art as regards to bioavailability of these combination therapeutics and understands the solutions that are widely-known in the art.

Considering objective evidence present in the application indicating obviousness or nonobviousness.
The instant claims 9-16 are prima facie obvious in light of the combination of references DEQUN, FANG, and in view of WONG. 
It would have been obvious before the time of the invention was filed that the artisan would have been motivated to use spectinomycin as a SUMO inhibitor to treat hepatic fibrosis as taught in FANG and WONG. The artisan would expect that using spectinomycin as a SUMO inhibitor (which inhibits the E2 enzyme in SUMOylation) (WONG figure 1 page 1699) would have the same result, i.e. preventing and treating liver fibrosis, as UBC9 knockout (which inhibits the E2 enzyme in SUMOylation) (FANG page 2 and discussion page 10). This helps teach claims 9 and 11. 
It would have been obvious before the time of the invention was filed that the artisan would have been motivated to combine Obeticholic acid, a known an FXR agonist, fibrosis and spectinomycin, a known SUMO inhibitor, to treat hepatic fibrosis as taught in DEQUN, FANG, and WONG. The artisan would be expected to combine the FXR agonist Obeticholic acid or pharmaceutically acceptable salt thereof, known to be useful to treat hepatic fibrosis, (DEQUN bottom of page 3 to page 4, and last paragraph of page 9) with a SUMO inhibitor, also known to be useful to treat hepatic fibrosis, (WONG figure 1 page 1699; FANG page 2 and discussion page 10) with the expectation that the resultant combination of the FXR agonist Obeticholic acid and the SUMO inhibitor spectinomycin also be useful to treat hepatic fibrosis. This teaches claims 9-12. 
DEQUN teaches using the combination of agents, obeticholic acid and metformin (bottom of page 3 to page 4, and last paragraph of page 9). The artisan would have been motivated based on the prior art to have reasonably predicted that the combination of agents would retain the constituent ingredients’ properties. The artisan would also expect that the composition of the FXR agonist Obeticholic acid and the SUMO inhibitor spectinomycin to retain the constituent ingredients’ properties of inhibiting the activation of hepatic stellate cells of claim 13 (FANG page 10), and reducing the deposition of collagen fibers of claim 14 (FANG figure 3 and page 10). Thus, this teaches claims 13-14. 
It would have been obvious before the time of the invention was filed that the artisan would have also been motivated to deliver Obeticholic acid and spectinomycin with a pharmaceutically acceptable carrier and made in a form of a tablet as taught in DEQUN. As DEQUN teaches using a pharmaceutically acceptable carriers (page 5) and teaches oral forms of administration, such as tablets, dispersible powders or granules, hard or soft capsules (page 5), the artisan would expect to use the teachings of DEQUN to treat hepatic fibrosis. Thus, this teaches claims 15 and 16. 
A reference is good not only for what it teaches by direct anticipation but also for what one of ordinary skill in the art might reasonably infer from the teachings.  (In re Opprecht 12 USPQ 2d 1235, 1236 (Fed Cir. 1989); In re Bode 193 USPQ 12 (CCPA) 1976).  In light of the foregoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103.  From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious before the effective filing date of the claimed invention to one of ordinary skill in the art, as evidenced by the references, especially in the absence of evidence to the contrary.
Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GILLIAN A HUTTER whose telephone number is (571)272-6323. The examiner can normally be reached M-F 7:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Jiang can be reached on 571-272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/GILLIAN A HUTTER/           Examiner, Art Unit 1625   

/SHAOJIA A JIANG/           Supervisory Patent Examiner, Art Unit 1623